YOU HAVE ASKED THIS OFFICE FOR AN OPINION CONCERNING THE VALIDITY OF 36 OF HB 1271. 1991 OKLA. SESS. LAWS, CH. 329, 36, PP. 28832884. THIS SECTION OF THE BILL ATTEMPTED TO AMEND 26 O.S. 2-118 (1981) WHICH SETS THE SALARY SCHEDULE FOR COUNTY ELECTION BOARD SECRETARIES.
AS YOU KNOW GOVERNOR WALTERS ATTEMPTED TO VETO PORTIONS OF THIS BILL WHICH CONTAINED "SUBSTANTIVE" LAW AS WELL AS APPROPRIATION MEASURES. THIS PARTIAL VETO WAS CHALLENGED IN JOHNSON V. WALTERS, CASE NO. 77,919 (OKLA. 1991). TODAY THE SUPREME COURT HAS ISSUED ITS OPINION IN THIS CASE AND HAS HELD THAT GOVERNOR WALTERS' PARTIAL VETO OF HB 1271 ACTUALLY VETOED ALL OF THE SUBSTANTIVE SECTIONS OF THE BILL. IN MY JUDGMENT, 36 IS SUBSTANTIVE, STATUTORY LAW AND STANDS VETOED ACCORDING TO THE OPINION OF THE SUPREME COURT. THIS MEANS THAT THE VERSION OF 26 O.S. 2-118 APPEARING IN 7 OF SB 119 GOVERNS THE SALARY OF COUNTY ELECTION BOARD SECRETARIES. 1991 OKLA. SESS. LAWS, CH. 299, 7, PP. 2101-2102.
(THOMAS L. SPENCER)